Citation Nr: 0614671	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-07 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an effective date earlier than June 29, 2001, 
for the grant of entitlement to service connection for 
cervical facet arthropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from June 1956 to 
May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2002, rating decision of the 
Department of Veterans Affairs (VA), Des Moines, Iowa, 
Regional Office (RO).  In that decision, the RO granted 
service connection for cervical facet arthropathy, assigning 
a 20 percent disability rating, effective from June 29, 2001.  
The veteran subsequently perfected an appeal as to the 
effective date assigned for the award of service connection 
for that disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

The veteran contends that he is entitled to retroactive 
benefits based upon the establishment of service connection 
for his cervical spine disability, and that these benefits 
should date back to January 1978, when he initially applied 
for service connection for that disability.  He argues that 
he has submitted medical evidence dating back to 1964, and 
that this proves that his cervical spine disability existed 
at that time and before.  

Applicable regulations provide that the effective date of a 
benefit based on new and material evidence other than service 
department records received after final disallowance of a 
claim for the benefit shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(q)(1)(ii) (2005).  

The essential basis for the RO's denial of the veteran's 
claim for an earlier effective date was that the Board had 
issued a decision in September 1984 that had denied the 
veteran's claim of service connection for a cervical spine 
disability; and that it was not until the veteran claim was 
received on June 29, 2001 that the matter was reopened and 
the award ultimately granted.  

It is significant to note that subsequent to the 
certification of the current appeal to the Board, the 
veteran's claims file was lost.  Efforts to locate the 
missing claims file have been unsuccessful.  Since that time, 
the claims file has been at least partially rebuilt.  Where 
records in control of a government agency are lost, the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005) apply 
to all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was sent a letter in 
August 2005, that provided only very general notice that he 
had a claim pending regarding the matter of the establishment 
of an earlier effective date for the award of service 
connection.  The letter, however, gave no information 
regarding the type of evidence necessary to establish an 
earlier effective date for the award.  To the contrary, in 
the context of the August 2005 letter, the veteran was given 
erroneous information regarding the effective date that had 
been established, and the basis for its establishment.  As 
the question of the establishment of an effective date is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran as to the type of 
evidence that is needed to establish an earlier effective 
date in this particular case.  To provide such notice is 
particularly critical in this case given the added 
obligations of VA in the case of a lost claims file.  O'Hare, 
1 Vet. App. 365, 367 (1991).  

The Board emphasizes the foregoing notice should include what 
information or evidence is to be provided by the Secretary 
and what information or evidence is to be provided by the 
claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice should also contain a specific request for the veteran 
to provide any evidence in his possession that pertains to 
the claim.  38 C.F.R. § 3.159(b)(1) (2005).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  See also the holding of the Court in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following actions:

1.  The VBA AMC should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish an earlier effective date for 
the claim on appeal as outlined by the 
Court in Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).  The notice should include 
what information or evidence is to be 
provided by the Secretary and what 
information or evidence is to be provided 
by the claimant with respect to the 
information and evidence necessary to 
substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  The notice should also 
contain a specific request for the veteran 
to provide any evidence in his possession 
that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1) (2005).  

2.  Upon completion of the foregoing, if, 
but only if, additional evidence is 
received, the VBA AMC should readjudicate 
the veteran's claim of entitlement to an 
effective date prior to June 29, 2001, for 
the grant of entitlement to service 
connection for cervical facet arthropathy, 
based on a review of the entire 
evidentiary record.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the VBA AMC should provide 
him with a supplemental statement of the 
case and the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


